 

Exhibit 10.2

 

THIS WARRANT and the shares of stock that may be purchased upon the exercise of
this warrant have been acquired for INVESTMENT AND NOT FOR DISTRIBUTION, AND
have NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (the
“Act”). Such securities may not be offered for sale, sold, pledged or
hypothecated, or otherwise transferred unless and until registration under the
act or an exemption from the registration requirements of the act is available
for such offer, sale, pledge, hypothecation, or transfer in the opinion of legal
counsel reasonably satisfactory to the company.

SUPERIOR DRILLING PRODUCTS, INC.

COMMON STOCK WARRANT

 

Warrant No. CS-2016-01

 

Date of Issuance: August 5, 2016

 

Superior Drilling Products, Inc., a Utah corporation (the “Company”), for valid
consideration received, hereby certifies that Donald A. Foss as Trustee of the
Donald A. Foss Trust, dated June 16, 1981, as amended and restated, or its
registered assigns (in each case “Holder”), is entitled, subject to the terms
set forth below, to purchase from the Company, prior to termination as provided
in Section 5 hereof, up to 250,000 shares of Common Stock with an exercise price
per share of Common Stock equal $1.38 (this “Warrant”). The shares purchasable
upon exercise of this Warrant, and the purchase price per share as described in
this paragraph, each as adjusted from time to time pursuant to the terms of this
Warrant, are hereinafter referred to as the “Warrant Stock” and the “Purchase
Price,” respectively.

 

1.      Exercise.

 

A.     This Warrant may be exercised by Holder in whole or in part prior to
termination as provided in Section 5 hereof, by surrendering this Warrant, with
the purchase form appended hereto as Exhibit A completed in accordance with the
instructions thereto and duly executed by such Holder or by such Holder’s duly
authorized attorney, at the principal office of the Company, or at such other
office or agency as the Company may designate, accompanied by payment in full by
cash, check or wire transfer of the Purchase Price payable in respect of the
number of shares of Warrant Stock purchased upon such exercise.

 

B.     The exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant
shall have been surrendered to the Company as provided in Section 1(A) above or
1(C) below, as applicable. If Holder exercises this Warrant in connection with a
Change of Control Transaction (as defined in Section 5 below), Holder may
designate that the exercise date be deemed the closing date of such Change of
Control Transaction, and conditional upon the occurrence of such event. At such
time, the person or persons in whose name or names any certificates for Warrant
Stock shall be issuable upon such exercise shall be deemed to have become Holder
or holders of record of the Warrant Stock represented by such certificates.

 

C.     Net Issue Exercise.

 

                                                                            
(i)            In lieu of exercising this Warrant in the manner provided above
in Section 1(A), Holder may elect to receive shares equal to the value of this
Warrant (or the portion thereof being canceled) by surrendering this Warrant,
with the purchase form appended hereto as Exhibit A completed in accordance with
the instructions thereto and duly executed by such Holder or by such Holder’s
duly authorized attorney, at the principal office of the Company, or at such
other office or agency as the Company may designate, in which event the Company
shall issue to Holder a number of shares of Warrant Stock computed using the
following formula:

 

X = Y (A - B)

             A

 

Where                    X = The number of shares of Warrant Stock to be issued
to Holder pursuant to this net exercise.

 

Y = The number of shares of Warrant Stock in respect of which the net issue
election is made (at the date of such calculation).

 

A = The fair market value of one share of Warrant Stock (at the date of such
calculation).

 

B = The Purchase Price (as adjusted to the date of such calculation).

 

                                                                          
(ii)            For purposes of this Section 1(C), “fair market value” of a
share of Warrant Stock as of a particular date (the “Determination Date”) shall
mean (A) the average of the closing price of a share of the Warrant Stock of the
Company on the last twenty (20) trading days prior to the Determination Date
reported on the NYSE MKT (the “Exchange”) as reported in The Wall Street
Journal, or (B) if shares of Warrant Stock are not traded on the Exchange but
trade in the over-the-counter market and such shares are quoted on the OTC
Bulletin Board (the “OTCBB”), (I) the average of the last sales prices reported
on the OTCBB or (II) if such shares are an issue for which last sale prices are
not reported on the OTCBB, the average of the closing bid and ask prices, in
each case on the last twenty (20) trading days (or if the relevant price or
quotation did not exist on any of such days, the relevant price or quotation on
the next preceding business day on which there was such a price or quotation)
prior to the Determination Date as reported at www.otcbb.com; or (C) if the
shares of Warrant Stock are neither traded on an exchange or in the
over-the-counter market, then as determined in good faith by the board of
directors of the Company.

 

D.     As soon as practicable after the exercise of this Warrant, the Company
shall cause to be issued in the name of, and delivered to, Holder, or as such
Holder may direct, a certificate or certificates for the number of shares of
Warrant Stock to which such Holder shall be entitled. Issuance of certificates
pursuant to this Section 1(D) shall be made without charge to Holder for any
issue or transfer tax or other incidental expenses in respect of the issuance of
such certificate, all of which taxes and expenses shall be paid by the Company.

 

E.      Each certificate for Warrant Stock or for any other security issued or
issuable upon exercise of this Warrant shall bear the following legend:

 



 - 2 - 

 

 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY STATING THAT SUCH SALE, PLEDGE OR TRANSFER
IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT
UNLESS SOLD PURSUANT TO RULE 144 PROMULGATED UNDER THE ACT.”

 

F.      The Company covenants that the Warrant Stock, when issued pursuant to
the exercise of this Warrant, will be duly and validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issuance thereof.

 

2.      Adjustments.

 

A.     The exercise price per share of Common Stock of this Warrant shall
automatically be adjusted to equal the per share offering price of Common Stock
in the first Qualified Financing completed following the date of this Warrant.
“Qualified Financing” means a sale of Common Stock to investors on or before
February 5, 2017, with total proceeds to the Company of not less than
$2,000,000. For the avoidance of doubt, the Promissory Note issued to the Holder
of even date herewith and any securities issued pursuant thereto shall not count
toward a Qualified Financing.

 

B.     If outstanding shares of Common Stock shall be subdivided into a greater
number of shares or a stock dividend shall be paid in respect of Common Stock,
the Purchase Price in effect immediately prior to such subdivision or at the
record date of such dividend, as the case may be, shall simultaneously with the
effectiveness of such subdivision or immediately after the record date of such
dividend be proportionately reduced. If outstanding shares of Common Stock shall
be combined into a smaller number of shares, the Purchase Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased. When any
adjustment is required to be made in the Purchase Price, the number of shares of
Warrant Stock purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares of
Warrant Stock issuable upon the exercise of this Warrant immediately prior to
such adjustment, multiplied by the Purchase Price in effect immediately prior to
such adjustment, by (ii) the Purchase Price in effect immediately after such
adjustment. Any adjustment under this Section 2(B) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.

 

C.     In case of any reclassification, change or conversion of securities of
the Company of the class issuable upon the exercise of this Warrant or in case
of any reorganization of the Company on or after the date hereof, other than
upon a Change of Control Transaction and other than as a result of a
subdivision, combination or stock dividend provided for in Section 2(B) above,
then and in each such case Holder of this Warrant, upon the exercise hereof at
any time after the consummation of such reclassification, change, conversion or
reorganization shall be entitled to receive (and upon written request, the
Company shall provide Holder duly executed documents evidencing the same), in
lieu of the stock or other securities and property receivable upon the exercise
hereof prior to such consummation, the stock or other securities or property to
which such Holder would have been entitled upon such consummation if such Holder
had exercised this Warrant immediately prior thereto, at an aggregate exercise
price not more than that payable upon the exercise if this Warrant prior to such
consummation, all subject to further adjustment as provided in Section 2(B)
above; and in each such case, the terms of this Section 2 shall be applicable to
the shares of stock or other securities properly receivable upon the exercise of
this Warrant after such consummation.

 



 - 3 - 

 

 

D.     Whenever the Purchase Price or the number of shares of Warrant Stock
purchasable hereunder shall be adjusted pursuant to Section 2 hereof, the
Company shall promptly give written notice thereof to Holder in the form of a
certificate, signed by the chief executive officer and the executive officer
responsible for the creation of such certificate, setting forth, in reasonable
detail, the event requiring the adjustment, the amount of the adjustment, the
method by which such adjustment was calculated, and the Purchase Price and the
number of shares of Warrant Stock purchasable hereunder after giving effect to
such adjustment. Such certificate shall be delivered to Holder within thirty
(30) days of such adjustment, in accordance with Section 9 hereof.

 

3.      Transfers. Each Holder of this Warrant acknowledges that this Warrant
and the Warrant Stock have not been registered under the Act, and agrees not to
offer for sale, sell, pledge, distribute, transfer or otherwise dispose of this
Warrant and agrees not to offer for sale, sell, pledge, distribute, transfer or
otherwise dispose of any Warrant Stock issued upon its exercise in the absence
of (i) an effective registration statement under the Act as to this Warrant and
the Warrant Stock and registration or qualification of under any applicable Blue
Sky or state securities law then in effect, or (ii) an opinion of counsel,
reasonably satisfactory to the Company, that such registration and qualification
are not required; provided, however, that no opinion need be obtained with
respect to a transfer to (A) a partner or member, active or retired, of Holder,
(B) the estate of any such partner or member, (C) an “affiliate” of Holder as
that term is defined in Rule 405 promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the Act, or (D) the spouse, children, grandchildren
or spouse of such children or grandchildren of Holder or to trusts for the
benefit of Holder or such persons, in each case if the transferee agrees to be
subject to the terms hereof. Notwithstanding the foregoing, any transferee
receiving shares that (A) have been registered under the Act or (B) are
resaleable under Rule 144 promulgated under the Act shall not be required to
agree in writing to be subject to the terms of this Section 3.

 

4.      No Impairment. The Company will not, by amendment of its Articles of
Incorporation or through reorganization, consolidation, merger, dissolution,
sale of assets or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be reasonably necessary or appropriate in order
to protect the rights of Holder of this Warrant against impairment.

 

5.      Termination.

 

A.     This Warrant (and the right to purchase securities upon exercise hereof)
shall terminate upon the earliest of: (i) August 8, 2021 (the “Expiration
Date”), and (ii) the closing of a liquidation, dissolution or winding up of the
Company. For purposes of this Warrant, each of the following transactions shall
be deemed to be a liquidation, dissolution or winding up of the Company: (i) a
sale, exclusive lease, exclusive license or other disposition of all or
substantially all of the assets of the Company; or (ii) any reorganization,
consolidation, merger, stock sale, reorganization or similar transaction in
which the Company is a constituent corporation or is a party if, as a result of
such transaction, the voting securities of the Company that are outstanding
immediately prior to such transaction do not represent, or are not converted
into, securities of the resulting or surviving corporation that together
represent a majority of the voting power of the surviving or resulting
corporation in such a transaction (a “Change of Control Transaction”).

 



 - 4 - 

 

 

B.     This Warrant shall be deemed to be exercised automatically in full
pursuant to the provisions of Section 1(C) hereof, without any further action on
behalf of Holder, immediately prior to the time this Warrant would otherwise
terminate pursuant to Section 5(A) above.

 

6.      Notices of Certain Transactions.

 

A.                 In the event:

 

                                                                            
(i)            that the Company takes a record of Holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right;

 

                                                                          
(ii)            that the Company makes any amendment to the Company’s articles
of incorporation;

 

                                                                        
(iii)            of any capital reorganization of the Company, any
reclassification of the capital stock of the Company, any Change of Control
Transaction, any other consolidation or merger of the Company with or into
another corporation, or any other transaction or series of related transactions
pursuant to which the Company’s stockholders immediately prior thereto will
possess a minority of the voting power of the surviving or acquiring entity
immediately thereafter, or any transfer of all or substantially all of the
assets of the Company; or

 

                                                                        
(iv)            of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company;

 

then, and in each such case, the Company will mail or cause to be mailed to
Holder a notice specifying, as the case may be, (a) the date on which a record
is to be taken for the purpose of such dividend, distribution or right, and
stating the amount and character of such dividend, distribution or right, (b) a
certified copy of the Company’s current articles of incorporation, or (c) the
effective date on which such reorganization, reclassification, consolidation,
merger, transfer, Change of Control Transaction, dissolution, liquidation,
winding-up or redemption is to take place, and the time, if any is to be fixed,
as of which Holders of record of Common Stock (or such other stock or securities
at the time deliverable upon such reorganization, reclassification,
consolidation, merger, transfer, dissolution, liquidation, winding-up or
redemption) shall be determined. Such notice shall be mailed at least twenty
(20) days prior to the record date or effective date for the event specified in
such notice.

 

B.     The Company shall mail or cause to be mailed to the Holder, by certified
mail, return receipt requested, notice of the Expiration Date of the Warrant, no
later than twenty (20) days prior to the Expiration Date.

 

7.      Reservation of Stock. The Company will at all times reserve and keep
available, solely for the issuance and delivery upon the exercise of this
Warrant, such shares of Warrant Stock and other stock, securities and property,
as from time to time shall be issuable upon the exercise of this Warrant and
conversion of the Warrant Stock. The Company covenants and agrees that all
shares of Warrant Stock which may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be duly authorized, validly
issued, fully paid (assuming payment of the exercise price by Holder) and
nonassessable and free from all preemptive rights of any stockholder and free of
all taxes, liens and charges with respect to the issue thereof. The Company will
take all such action as may be reasonably necessary to assure that such shares
of Warrant Stock may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of any domestic securities
exchange upon which the securities of the Company may be listed; provided,
however, that the Company shall not be required to effect a registration under
Federal or state securities laws with respect to such exercise.

 



 - 5 - 

 

 

8.      Exchange of Warrants. Upon the surrender by Holder of any Warrant,
properly endorsed, to the Company at the principal office of the Company, the
Company will, subject to the provisions of Section 3 hereof, issue and deliver
to or upon the order of such Holder, at Holder’s expense, a new Warrant of like
tenor, in the name of such Holder or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct, calling in the aggregate on the
face or faces thereof for the number of shares of Warrant Stock called for on
the face or faces of the Warrant so surrendered.

 

9.      Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor at Holder’s expense.

 

10.  Notices. All notices and other communications required or permitted
hereunder shall be in writing and delivered, mailed or transmitted by any
standard form of telecommunication. Notices and other communications to Holder
shall be directed to it at its address set forth on the signature page hereto;
and notices and other communications to the Company shall be directed to it at
its address set forth on the signature page hereto; or as to each party, at such
other address as shall be designated by such party in a written notice to the
other party pursuant hereto. Any such notice or other communication shall be
deemed to have been duly given (a) when sent by Federal Express or other
overnight delivery service of recognized standing, on the business day following
deposit with such service; (b) when mailed by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and
(d) when telecopied, upon confirmation of receipt. Any party hereto may by
notice so given change its address for future notice hereunder.

 

11.  No Rights as Stockholder. Until the exercise of this Warrant, Holder of
this Warrant shall not have or exercise any rights by virtue hereof as a
stockholder of the Company. Without limiting the generality of the foregoing,
and except as otherwise provided in Section 2 hereof, no dividends shall accrue
to the shares of Warrant Stock underlying this Warrant until the exercise hereof
and the purchase of the underlying shares of Warrant Stock, at which point
dividends shall begin to accrue with respect to such purchased shares of Warrant
Stock from and after the date such shares of Warrant Stock are so purchased.
Nothing in this Section 11 shall limit the right of Holder to be provided the
notices required to be provided pursuant to the terms of this Warrant.

 

12.  No Fractional Shares. No fractional shares of Warrant Stock will be issued
in connection with any exercise hereunder. In lieu of any fractional shares
which would otherwise be issuable, the Company shall pay cash equal to the
product of such fraction multiplied by the purchase price per share of Warrant
Stock.

 

13.  Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

 

14.  Governing Law. This Warrant and all actions arising out of or in connection
with this Warrant shall be governed by and construed in accordance with the laws
of the State of Utah, without application of conflicts of law principles
thereunder.

 



 - 6 - 

 

 

15.  Amendment or Waiver. Any provision of this Warrant may be amended, waived
or modified (either generally or in a particular instance, either retroactively
or prospectively, and either for a specified period of time or indefinitely)
only by an instrument in writing signed by the Company and Holder. Any
amendment, waiver or modification effected in accordance with this Section 15
shall be binding upon Holder, each future holder of the Warrant or the Warrant
Stock and the Company.

 

16.  Sundays and Holidays. This Warrant shall be exercisable as provided for
herein, except that in the event that the expiration date of this Warrant shall
fall on a Saturday, Sunday and/or and United States federally recognized
Holiday, the expiration date for this Warrant shall be extended to 5:00 p.m.
Pacific time on the business day following such Saturday, Sunday or recognized
Holiday.

 

17.  Successor and Assigns. The terms and provisions of this Warrant and the
Purchase Agreement shall incur to the benefit of, and be binding upon, the
Company and each Holder hereof and their respective permitted successors and
assigns.

 

18.  Attorneys’ Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Warrant the adjudicating party may in its
discretion order that the non-prevailing party, as determined by such
adjudicating party, reimburse the prevailing party for reasonable attorney’s
fees and costs in addition to any other relief to which such prevailing party
may be entitled.

 

[Remainder of Page Intentionally Left Blank]

 



 - 7 - 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 



  SUPERIOR DRILLING PRODUCTS, INC.         By: /s/ G. Troy Meier   Name: G. Troy
Meier   Title: Chief Executive Officer

  

  Address: 1583 South 1700 East     Vernal, Utah 84078

 

By its counter-signature below, Holder hereby agrees to the foregoing terms and
conditions set forth in this Warrant.

 

  HOLDER (if an entity):     Name of Holder: Donald A. Foss Trust dated June 16,
1981, as amended and restated       By: /s/ Donald A. Foss     Name: Donald A.
Foss     Title: Trustee       Address: 25505 W. 12 Mile Road  

 

 

Suite 4125

Southfield, MI 48034

        HOLDER (if an individual):     Name of Holder:           Signature:    
        Address:        

 

[Signature Page to Common Stock Warrant]

 

 

 

 

EXHIBIT A

 

PURCHASE FORM

 

To: XXXXXXXXX, INC. Dated: ______________

  

(1)By checking the applicable box below (please check only one), the undersigned
hereby irrevocably elects:

 

¨to purchase _______ shares of the Warrant Stock covered by the attached Warrant
and herewith makes payment of $_________ by cash, check or wire transfer,
representing the full purchase price for such shares at the price per share
provided for in such Warrant, pursuant to Section 1(A) thereof; OR

 

¨to exercise the attached Warrant pursuant to Section 1(C) thereof. The number
of shares of Warrant Stock in respect of which this net issue election is made
is _____________.

 

(2)           Please issue a certificate or certificates representing said
shares of Warrant Stock in the name of the undersigned or in such other name as
is specified below:

 

    (Name)       (Address)

  

(3)               The undersigned represents that the aforesaid shares of
Warrant Stock are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that the undersigned has no present intention of
distributing or reselling such shares except in compliance with applicable
securities laws.

 

      (entity name, if applicable)    

 

  By:     Name:     Title:  

  



 

